DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-4, 7-14, 17-31, 34-41, and 44-68 are directed to allowance. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-4, 7-14, 17-31, 34-41, and 44-68 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 , 28, 55 and 62, Ingale (US 2018/0359790 A1) discloses a method, apparatus and non-transitory computer-readable medium storing code for wireless communication at a first base station, comprising: 
(Ingale, Fig. 2 [0040-0044]), the wireless backhaul communications link being established based at least in part on a schedule allocating backhaul resources to the first ANF and one or more other ANFs (Ingale, Fig. 13, [0038, 0040]); 
identifying, at the first ANF, a need for additional resources at the first ANF for a first time period (Ingale, [0102]);
transmitting a request message to the second wireless node indicating that the addition resources are requested at the first ANF; receiving at the first ANF, an indication of one or more available resources from one or more other ANF for the first time period (Ingale, [0070]); and 
selecting one or more spatially multiplexed resources on one or more directional transmission beams of the one or more available resources allocated to the one or more other ANFs according to the schedule for backhaul communications at the first ANF (Ingale, [0038, 44, 70]).
Parkvall (US 2017/0331577 A1) discloses the additional backhaul resources being different from backhaul resources allocated to the first ANF according to the schedule and user equipment function (UEF) configured at a second base station (Parkvall, [1459, 1567-1568]).  
Either singularly or in combination, fail to anticipate or render the limitation "receiving, at the first ANF, an indication of one or more available resources fill one or more directional transmission beams for a time interval in a plurality of time slots aligned with the first time period from one or more other ANFs, wherein the one or more 
Regarding claims 12, 39, 58 and 65, Parkvall discloses a method, apparatus and non-transitory computer-readable medium storing code for wireless communication at a first base station, comprising:
establishing a wireless backhaul communications link between a first access node function (ANF) configured at a second base station and a user equipment function (UEF) configured at the first base station, the wireless backhaul communications link being established based at least in part on a schedule allocating backhaul resources to the first ANF and a second ANF (Parkvall, [1459]);
receiving, at the UEF, from the first ANF, a request message indicating that backhaul resources allocated to the second ANF according to the schedule are requested for use at the first ANF(Parkvall, [1194, 1481-1482]), wherein the request message includes a request for one or more spatially multiplexed resources on one or more directional transmission beams (Parkvall, [1194, 1481-1482]).
Ingale discloses forwarding the request message to the second ANF associated with the UEF (Ingale, [0070]).
Either singularly or in combination, fail to anticipate or render the limitation "wherein the request message includes a request for one or more spatially multiplexed resources on one or more directional transmission beams for a first time period corresponding to a plurality of time slots in accordance with a synchronized frame structure of the schedule allocating backhaul resources".

establishing a wireless backhaul communications link between a first access node function (ANF) configured at the first base station and a user equipment function (UEF), the wireless backhaul communications link being established based at least in part on a schedule allocating backhaul resources to the first ANF and a second ANF (Parkvall, [1459]);
identifying, at the first ANF, one or more available resources that are responsive to the request message, wherein the one or more available resources include one or more spatially multiplexed resources on one or more directional transmission beams (Parkvall, [0587, 1481-1483]).
Ingale discloses receiving, from the second ANF, a request message indicating that backhaul resources allocated to the first ANF according to the schedule are requested at the second ANF for a first time period (Ingale, [0011]), and transmitting a response message to the second ANF that indicates the one or more available resources allocated to the first ANF according to the schedule are available to the second ANF (Ingale, [0038, 70]).
Either singularly or in combination, fail to anticipate or render the limitation " wherein the one or more available resources include one or more spatially multiplexed resources on one or more directional transmission beams for a time interval in a plurality of time slots aligned with the first time period, and wherein the one or more 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/L.T.W./Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415